                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

CHERRIE HOLTON                                                     CIVIL ACTION

VERSUS                                                             NO. 18-10946

PINNACLE ENTERTAINMENT INC.,                                   SECTION “B”(3)
SERVICE COMPANIES INC OF FLORIDA,
AND LOUISIANA I GAMING

                                ORDER & REASONS

       Defendants, Service Companies Inc. of Florida and Louisiana

I Gaming, have filed a motion to dismiss. (Rec. Docs. 26)

       Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition with citations of authorities be filed

and   served   no     later   than   eight   (8)   days   before    the   noticed

submission date. No memoranda in opposition to subject motions,

set for submission on October 23, 2019, have been submitted.

Further, plaintiff has not filed a motion to continue the noticed

submission date or filed a motion for extension of time within

which to oppose the motions. Accordingly, the motion is deemed to

be unopposed. The motion to dismiss has merit as plaintiff failed

to    comply   with    the    court’s   July   31,    2019   order    requiring

plaintiff’s duly appointed administratrix to file proof of their

appointment with a motion to reopen the case on behalf of the

deceased plaintiff.
     IT    IS    ORDERED      that    the    motion    to   dismiss      is    GRANTED.

Plaintiff’s claims against defendants are hereby DISMISSED WITHOUT

PREJUDICE.

     A motion for reconsideration of this Order based on the

appropriate Federal Rule of Civil Procedure, if any, must be filed

within    thirty     (30)    days     of    this   Order.       The   motion    must   be

accompanied by opposition memoranda to the original motions.

     Because such a motion would not have been necessary had timely

opposition memoranda been filed, the costs incurred in connection

with the motion, including attorney's fees, may be assessed against

the party moving for reconsideration. See Fed. R. Civ. P. 16, 83.

A statement of costs conforming to Local Rule 54.3 should be

submitted       by   all    parties    desiring       to   be    awarded      costs    and

attorney's fees no later than eight (8) days prior to the noticed

submission date of the motion for reconsideration.

     New Orleans, Louisiana this 24th day of October, 2019




                                           ___________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE
